Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements (No.s 333-178063, 333-177021,333-190535 and 333-190689) on Form S-3 and Registration Statements (No.s 333-167795, 333-146486,333-175310 and 333-182195) on Form S-8 of MeetMe, Inc. of our report dated March 8, 2016, relating to our audit of the consolidated financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of MeetMe, Inc. for the year ended December 31, 2015. /s/ RSMUS LLP RSM US LLP Blue Bell, Pennsylvania March 8, 2016
